June 13, 2008


Ms. Ruth Ellen Piller
Hays McConn Rice & Pickering, P.C.
1233 West Loop South, Suite 1000
Houston, TX 77027
Mr. Melvin Houston
Melvin Houston & Associates
2700 Post Oak Blvd #1350
Houston, TX 77056

RE:   Case Number:  07-0197
      Court of Appeals Number:  14-05-00398-CV
      Trial Court Number:  200426236

Style:      KAO HOLDINGS, L.P., D/B/A SEBRING APARTMENTS AND WILLIAM KAO
      v.
      ANNIE LEE YOUNG

Dear Counsel:

      Today the Supreme Court of Texas delivered  the  enclosed  per  curiam
opinion and judgment in the above-referenced  cause.   The  Motion  to  Take
Judicial Notice is denied.


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosures
|cc:|Mr. Ed Wells     |
|   |Mr. Charles      |
|   |Bacarisse        |